Order entered August 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00262-CR

                             JACOB NATHAN ROSS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-11734-V

                                            ORDER
        Before the Court is appellant’s August 14, 2018 first motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on or before October 1,

2018.


                                                      /s/   LANA MYERS
                                                            JUSTICE